NOT DESIGNATED FOR PUBLICATION

                                           No. 124,799

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                   RODNEY SCOTT BELISLE,
                                        Appellant.


                                 MEMORANDUM OPINION

       Appeal from Jackson District Court; NORBERT C. MAREK JR., judge. Opinion filed August 12,
2022. Affirmed.


       Submitted by the parties for summary disposition under K.S.A. 2021 Supp. 21-6820(g) and (h).


Before ARNOLD-BURGER, C.J., SCHROEDER and WARNER, JJ.


       PER CURIAM: Rodney Scott Belisle appeals the Jackson County District Court's
decision to revoke his probation. We granted Belisle's motion for a summary disposition
under Kansas Supreme Court Rule 7.041A (2022 Kan. S. Ct. R. at 48). The State did not
file a response. After review of the record and the relevant law, we find the district court
did not err and affirm the judgment.


                            FACTUAL AND PROCEDURAL HISTORY


       Belisle pleaded guilty to one count of identity theft for his actions on October 12,
2019. In November 2020, the district court sentenced him to 16 months in prison but
agreed to release him on probation after he served a 60-day jail term. Due to an unrelated
                                                 1
case, for several years Belisle had been required to register as a sex offender. He was
charged in August 2021 for failing to register.


       The State then moved to revoke Belisle's probation, alleging that he had failed to
remain a law-abiding citizen and failed to allow his intensive supervision officer access
to Belisle's home. The district court conducted an evidentiary hearing, after which it
found that Belisle committed the alleged crime while on probation. However, the court
continued a ruling on disposition to give Belisle's attorney a chance to gather medical
records from the Veterans Administration.


       At his disposition hearing, the State asserted that Belisle had committed a new
crime while on probation and that his probation should be revoked. Belisle's attorney
urged the district court to consider Belisle's medical issues and the fact that Belisle had a
pending case in Shawnee County. His attorney discussed the medical records they had
submitted from the Veterans Administration showing several occasions when he did not
show up for his appointments after March 1, 2021. This was also consistent with Belisle's
testimony at the evidentiary hearing that his failure to register and report during the
required months was because of severe stomach and feet pain and that he was essentially
bedridden. After informing his probation officer of his condition, Belisle believed that the
matter "had . . . been taken care of."


       Citing solely to the fact that there had been a new crime committed, the district
court concluded that Belisle violated his probation. The district court ordered Belisle to
serve his underlying sentence but reduced his sentence by 4 months (to a total of 12
months) and awarded him credit for time served (119 days). Belisle appeals.




                                              2
                                         ANALYSIS


       The State must establish a probation violation by a preponderance of the evidence.
State v. Gumfory, 281 Kan. 1168, 1170, 135 P.3d 1191 (2006). Once it is established that
a defendant violated the terms of probation, a district court's decision to revoke probation
and impose the original sentence is reviewed for an abuse of discretion. See State v.
Tafolla, 315 Kan. 324, 328, 508 P.3d 351 (2022). Judicial discretion is abused if the
action is (1) arbitrary, fanciful, or unreasonable; (2) based on an error of law; or (3) based
on an error of fact. State v. Levy, 313 Kan. 232, 237, 485 P.3d 605 (2021). Belisle holds
the burden to show the district court abused its discretion in revoking his probation and
imposing his underlying sentence. See State v. Crosby, 312 Kan. 630, 635, 479 P.3d 167
(2021).


       Based on Belisle's October 2019 crime, prior to revoking probation, the district
court was statutorily required to impose a series of graduated intermediate sanctions,
unless a statutory exception applied. K.S.A. 2019 Supp. 22-3716(c). One exception
allows the district court to revoke probation without intermediate sanctions if an offender
commits a new felony or misdemeanor while on probation. K.S.A. 2019 Supp. 22-
3716(c)(7)(C).


       Belisle concedes that the State sufficiently proved he violated his probation. He
also concedes that the district court had the discretion to revoke his probation since he
committed a new crime. Still, Belisle asserts that the district court's decision to revoke his
probation was unreasonable. A decision is unreasonable if "'no reasonable person would
have taken the view adopted by the trial court.'" State v. Davis, 312 Kan. 259, 276, 474
P.3d 722 (2020).


       Belisle asserts that the district court's decision to revoke his probation was
unreasonable because he should be given "one more shot" at probation. In other words,

                                              3
he is arguing that the mitigating factors—serious physical health issues that kept him
from reporting—outweigh the fact that he violated his probation. But we cannot
substitute our opinion for that of the district court. Even though we may have come to
another conclusion, we are unable to conclude that no reasonable person would have
revoked Belisle's probation under these circumstances.


       Belisle committed a new crime by failing to report and register as a sex offender
as ordered by the Shawnee County District Court. Belisle admitted to violating his
probation and to committing the alleged crime. During the evidentiary hearing, the
district court heard evidence that Belisle was required to report to the Shawnee County
Sheriff's Office in March, June, September, and December of every year. On March 1 he
contacted the sheriff's office and said that he was unable to report due to medical issues.
He was told he could report anytime that month. There was also evidence presented that
Belisle had no problem making his appointments at the Veterans Administration during
that time and "can move around when he wants to." Belisle contends that he did not
answer the door for police doing welfare checks because he could not get out of bed to
get to the door. He was actually in a nursing home when he was arrested on the new
charges. Given that there was some testimony that Belisle was healthy enough to report
and simply chose not to, we have no basis in holding that the district court acted
unreasonably or overstepped its discretion in revoking his probation.


       Affirmed.




                                             4